Case 2:17-cv-03782-KSH-CLW Document 27 Filed 03/13/20 Page 1 of 1 PagelD: 41

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,
Plaintiff,
Vv.

ARISTIDES TASIOU

Defendant.

 

New Nee Smee Nee ome” Nene Nee Net Nee Nee Nee”

Civil Action No. 2:17-cv-03782-KSH-
CLW

STIPULATION OF DISMISSAL

Plaintiff UNITED STATES OF AMERICA and Defendant ARISTIDES TASIOU

stipulate to the dismissal of this action without prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

il Each party to bear its own costs and fees.

SEEN AND AGREED:

s/ Joycelyn S. Peyton
JOYCELYN S. PEYTON

Trial Attorney, Tax Division
U.S. Department of Justice
Post Office Box 227
Washington, D.C. 20044

Joycelyn.S,Peyton@usdoj.gov
Counsel for the United States

Date: January 29, 2020

{AT188115.1 }

SEEN AND AGREED:

s/ V_ Anthony Digirolamo
V. ANTHONY DIGIROLAMO

15 Mountain Blvd.
Warren, NJ 07059

adigirolamo@newijerseylaw.net

Counsel for Tasiou

Date: January 30, 2020

SO ORDERED

Ign O eS U.S.D.J.

MARCH 13, 2020

 
